Citation Nr: 0320385	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  93-16 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN).  

2.  Entitlement to service connection for coronary artery 
disease (CAD), status post coronary artery bypass graft.  

3.  Entitlement to a compensable rating for renal calculi.  

4.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. §§  4.29 and/or 4.30 based on 
hospitalization in January 1997 for a service-connected 
disability requiring convalescence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from June 1962 to December 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an April 1999 rating decision of the Regional 
Office (RO) in Denver, Colorado.  

In May 2002 the Board determined that new and material 
evidence had been submitted to reopen claims of entitlement 
to service connection for CAD and HTN.  The Board also 
deferred the issues of entitlement to a compensable 
evaluation for renal calculi and entitlement to a temporary 
total evaluation because of treatment for a service-connected 
disability requiring convalescence pending further 
development.  

In May 2002, the Board undertook additional development on 
the claims currently on appeal.  This development has been 
completed, and the case is before the Board for further 
appellate review.  

As a result of the favorable decisions rendered below as to 
the issues of entitlement to service connection for HTN and 
CAD, the issues of entitlement to a compensable rating for 
renal calculi and entitlement to a temporary total evaluation 
because of treatment for a service-connected condition 
requiring convalescence are addressed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  The veteran's HTN, first shown within the first 
presumptive year after separation from service, is causally 
related to his military service.  

2.  The probative and competent medical evidence of record 
shows that CAD is causally related to service-connected HTN.  


CONCLUSIONS OF LAW

1.  HTN may be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2002).  

2.  CAD is proximately due or the result of service-connected 
HTN.  38 U.S.C.A. §§ 5103A, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.310(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) does not 
document a diagnosis of heart disease, including CAD or HTN.  
Blood pressure on enlistment was 128/80.  On periodic 
examination in May 1970, blood pressure was 120/78.  On 
separation examination in November 1971, blood pressure was 
120/80.

In March 1975 a private physician reported first seeing the 
veteran in June 1972 with complaints of nondescript urinary 
tract symptoms.  During a visit in March 1974 the veteran was 
found to have a slight elevation of diastolic blood pressure 
at 92, with systolic pressure being 148.  By July 1974 his 
blood pressure was 146/102.  



The veteran was placed on a low salt diet and Diuril.  By 
March 1975 his blood pressure was 116/62.  The pertinent 
diagnosis was essential HTN, mild.  His prognosis was 
described as very good, as the blood pressure was found to be 
well-controlled with medication.

VA examination in June 1975 revealed blood pressure to be 
122/84.  No other findings pertaining to the heart were made.

On VA examination in November 1976 the veteran reported, in 
pertinent part, being treated for a weight problem and high 
blood pressure.  No specific evaluation of the cardiovascular 
system was documented, and no blood pressure readings were 
documented.

Private medical records dated between 1974 and 1990 document 
treatment of HTN with periods when it was described as well-
controlled or not well-controlled.

In December 1985 the veteran was seen for some indigestion.  
Antacids were prescribed.  He subsequently reported that the 
antacids had not relieved his pain.  An electrocardiogram 
(EKG) was found to reveal "inverted T in the 3," and some ST 
elevation in "V2, V3, V4" and slight elevation in "V5, V6."  
The assessment was angina pectoris.

Chest X-rays were taken for angina pectoris and an acute 
exacerbation of HTN.  It was determined based on laboratory 
studies that chest pain was non-cardiac in origin.

On VA examination in April 1990 the veteran reported, in 
pertinent part, high blood pressure and chest pains.  It was 
reported on examination that HTN was diagnosed in 1972 and 
that it was well-controlled on medications.  No specific 
assessment of the cardiovascular condition was documented.



Private medical records document that a hypertensive 
pyelogram and renal ultrasound (for hypertension) were 
performed in March 1989.  The ultrasound was found to be 
normal, and the pyelogram was found to reveal a normal right 
renal artery, a "[p]robably normal left renal artery," 
symmetrical bilateral renal function, and a large post void 
residual.

Private medical records document that the veteran was 
hospitalized in June 1991 with a long history of chest pain 
which had become characterized by more atypical, exertional, 
and anginal-type pains during the past year.

On admission, a treadmill test was markedly abnormal with 
chest pain and EKG changes, including new inferior T-wave 
changes and lateral T-wave flattenings. Sinus bradycardia and 
ST elevation were also documented.  A chest X-ray was normal.

The pertinent final diagnoses were an acute posterior wall 
myocardial infarction, post infarction angina, and 
hypertension.  Cardiac catheterization and a coronary 
angioplasty were performed.  The angioplasty was 
unsuccessful.

The veteran was readmitted in November 1991 with known 
coronary artery disease, currently experiencing pleuritic, 
left parasternal pain with numbness in the left arm.  Serial 
EKGs were found to be normal and showed resolution of the 
ischemic changes noted in June 1991.  There was no evidence 
of myocardial infarction.

The final diagnoses were chest pain, myocardial infarction 
ruled out, HTN, and status post myocardial infarction.

Private records document that an EKG was performed in 
November 1991.  The treadmill test was found to be 
intermediate because of an abnormal resting EKG.  Marked ST 
depression was thought to be suggestive of ischemia.  The 
veteran was found to also have excellent exercise tolerance 
and HTN.

Private medical records show that the veteran was 
hospitalized at Memorial Hospital in April 1992 with a 
history of HTN, status post posterior wall myocardial 
infarction in June 1991 with known CAD, and status post 
angioplasty in June 1991 (noted as being unsuccessful).

The veteran presented on admission with accelerating angina.  
Cardiac catheterization revealed significant two vessel 
artery disease.  A coronary bypass operation was performed, 
and the veteran was discharged with diagnoses of coronary 
artery disease, status post myocardial infarction, 
hypertension, anemia, and status post coronary bypass 
grafting.

In July 1992 the veteran submitted, in pertinent part, a 
claim for service connection of HTN.

On VA examination in December 1992 the veteran reported, in 
pertinent part, chest pain, shortness of breath, and HTN.  No 
specific evaluation of the cardiac condition was documented.

In April 1993 the RO denied, in pertinent part, service 
connection for HTN.  The veteran appealed this decision. This 
appeal was perfected.

During a September 1993 hearing the veteran recalled being 
told in the military that he had to watch his blood pressure.  
Tr., p. 3.  He recalled being given advice on his weight and 
blood pressure by a private physician in the late 1960s or 
early 1970s.

The appellant stated that this was the first doctor he had 
seen after service.  He said that he had begun treatment for 
elevated blood pressure in 1972, and indicated that this 
treatment was given by this private physician.  Tr., pp. 4-5.  
He also raised a claim of service connection for CAD.  Tr., 
p. 7.

In March 1994 the RO denied, in pertinent part, the claim of 
service connection for CAD with myocardial infarction.

Medical records from the Fort Lyon VA Medical Center (VAMC) 
document that the veteran was seen at the Mental Health 
Clinic in April 1997 for counseling for depression.

The veteran initially reported a history of mild depression 
since his late twenties, apparently without precipitating 
events.  He reported that his primary symptoms had been 
insomnia, fatigue, constipation, and tearfulness until 1992, 
when he suffered a myocardial infarction, followed by another 
infarction and cerebrovascular accident.  He reported that 
his most prominent problem now was insomnia.  It was noted 
that the insomnia may worsen his CAD.

On a subsequent April 1997 examination, the veteran's 
reported symptoms included difficulty falling asleep because 
he was afraid to fall asleep.  He reported getting three or 
four hours of sleep per night and that this stemmed back to 
his service time.  He admitted to nightmares.  He admitted to 
experiencing combat while he was in Vietnam.  Other symptoms 
were reported as well.  He reported that his mother was 
schizophrenic, and that his wife had a split personality.

The assessment on examination was situational depression, and 
possible post-traumatic stress disorder (PTSD).

In May 1997 the Board denied, in pertinent part, the 
veteran's claim of service connection for HTN.

In May 1997 the veteran raised a claim of service connection 
for PTSD.

In July 1997 VA social worker reported that he was counseling 
the veteran for PTSD based on his service with the Air Force 
in Thailand.  It was noted that the veteran reported having 
sleep disturbance marked by bizarre nightmares and terror, 
resulting in minimal sleep at night.  Other symptoms were 
reported as well.

In July 1997 the veteran submitted a statement in which he 
contended, in part, that he had been told that his heart 
condition is stress-related.

In September 1997 a VA psychiatric examination was conducted.  
The veteran reported, in pertinent part, that he had trouble 
sleeping and that he would wake several times during the 
night.  He also reported experiencing bad dreams once or 
twice a week.  Mental status was found on examination to be 
consistent with PTSD.

In April 1998 the RO granted service connection for PTSD.

In April 1998 the veteran raised a claim of service 
connection for his heart condition.

In October 1998 the RO received records from a private 
physician.  These records document the veteran's treatment of 
a myocardial infarction and cerebrovascular accident in 
January 1997.

Additional records from the Fort Lyons VAMC were received in 
November 1998 and document multiple medical problems, 
including HTN, CAD, and PTSD.  These records document 
treatment through November 1998.

The RO also received medical records from Penrose-St. Francis 
Hospital in November 1998.  These records document that the 
veteran was admitted to Penrose in January 1997 with a 
significant increase in baseline chest pain.  A graft 
occlusion was identified and bypass surgery was performed to 
correct this.  The veteran experienced a right 
cerebrovascular accident during the perioperative period.  He 
was treated and discharged in February 1997.

In November 1998 the RO received medical records from the 
Denver VAMC.  These records also document treatment of 
multiple medical problems, including heart problems and PTSD.

During an August 1999 hearing, the veteran testified that he 
had first been treated for high blood pressure in the early 
1970s.  Tr., p. 2.  He asserted that his heart condition was 
related to his consumption of salt pills while he was in the 
military.  However, he reported that no cause of his heart 
disease had ever been mentioned to him by anyone.  Tr., pp. 
2-3.


In May 2002, the Board undertook additional evidentiary 
development, to include a VA examination.  The requested 
evaluation was conducted in March 2003and a report has been 
added to the claims file.  Also submitted to the record were 
private treatment records from the 1990s, some of which are 
already of record.  

Following the VA examiner's review of the claims file and 
evaluation of the veteran, it was opined that the veteran's 
HTN had probably been present since 1972.  In reaching this 
opinion, the examiner noted blood pressure readings of 120/80 
in November 1971; 148/92 in March 1974; 171/97 and 171/111 in 
June 1997; 150/82 in January 1998, 160/83 in January 1999; 
148/84 in March 2000; 170/87 in April 2001; and 151/80 in 
January 2002.  The examiner also noted that the veteran had 
been diagnosed as having essential HTN by a private physician 
in 1974.  

It was the examiner's opinion that the record reflected high 
blood pressure readings as early as November 1971.  The 
examiner also noted that while CAD was not diagnosed until 
some time later (in 1991), HTN is a major risk factor for CAD 
and the fact that it was present for at least 19 years prior 
to the first manifestation of CAD is consistent with a causal 
relationship between HTN and CAD.  In summary, the examiner 
concluded that the record showed that the veteran had high 
blood pressure within one year after his discharge from 
service.  


Criteria


Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease such as 
a HTN or cardiovascular disease to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp 2002).  


Analysis

Preliminary Matter: Duty to Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).  
Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  The record 
reflects receipt of additional medical documentation 
referable to the claims on appeal, in addition to formal VA 
examinations specifically addressing the nature and extent of 
severity of the disabilities at issue, thereby precluding a 
need for additional medical file opinion.

More recently, in a September 2001 letter, the RO advised the 
veteran of the VCAA, the evidence necessary to establish 
entitlement, what had been done on his claim, what 
information or evidence he needed to submit, and what VA 
would do to assist him.  He was advised of evidence he could 
submit himself or to sufficiently identify evidence and if 
private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of him 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2003).

As indicated above, the veteran has been notified of his 
procedural and appellate rights.  During the appeal process, 
he has exercised several of these rights.  For instance, he 
has been afforded the opportunity to present information and 
arguments in favor of his claim, and he has in fact done so.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate his 
claim.  As noted above, the RO has notified the veteran of 
the VCAA, with notification resulting in additional evidence.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  The claim has been developed 
pursuant to the VCAA as indicated above.  


Service Connection

As to the issue of entitlement to service connection for HTN, 
while the SMRs do not document a diagnosis of such, a VA 
examiner has opined that the record reflects HTN as early as 
1972, within presumptive first year after discharge from 
service, thereby warranting entitlement to a grant of service 
connection..  

The favorable determination as to the veteran's HTN also 
results in a favorable determination as to the claim for CAD.  
As indicated by the VA examiner, CAD is causally related to 
the service-connected HTN, thereby warranting entitlement to 
a grant of service connection on a secondary basis.  


ORDER

Entitlement to service connection for HTN is granted.  

Entitlement to service connection for CAD, status post 
coronary artery bypass graft, as secondary to service-
connected HTN is granted.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC's for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Given that the veteran's claims for service connection for 
HTN and CAD were deemed to be of service origin in the 
decision above, and as this favorable disposition could 
clearly affect the disposition of the claims of entitlement 
to a compensable rating for renal calculi and entitlement to 
a temporary total disability rating under the provisions of 
38 C.F.R. §§  4.29 and/or 4.30 based on hospitalization, the 
Board finds that the remaining claims, in order to protect 
the veteran's due process rights, must be remanded to the RO 
for further consideration.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  

Additionally, it is noted that in May 2002 the Board 
undertook additional development on the claims currently on 
appeal, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  This has been completed.  In September 2002 
and January 2003 the Board provided notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,3099, 
3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903.)  
The appellant did not respond to the notice.  

In Disabled American Veterans, v. Secretary of Veterans 
Affairs, Nos. 02-7304-7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2) is inconsistent 
with 38 U.S.C. § 7104(a).  


The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the May 2002 development, the Board 
obtained private records dated from 1991 through 1997 and a 
March 2003 examination report.  This evidence has not been 
considered by the RO and the appellant has not waived initial 
RO consideration of this evidence.  38 C.F.R. § 20.1304.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded for the following 
development.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  




2.  In this regard, the RO should contact 
the veteran and request that he identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
renal calculi, HTN or CAD.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

4.  The RO should arrange for a VA 
special genitourinary examination of the 
veteran by an appropriate medical 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his renal calculi.  

The claims file, copies of the criteria 
under 38 C.F.R. § 4.115, and a separate 
copy of this remand  must be made 
available to and reviewed by the medical 
specialist prior and pursuant to 
conduction and completion of the 
examination.  The examiner must be 
requested to evaluate the veteran's 
genitourinary disability in light of the 
Board's grants of service connection for 
HTN and CAD.  Any further indicated 
special studies should be accomplished.

Any opinions expressed by the examiner as 
to the nature and extent of severity of 
renal calculi should be accompanied by a 
complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The errs as a matter of law 
when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
a compensable rating for renal calculi 
and entitlement to a temporary total 
evaluation because of treatment in 
January 1997 for a service-connected 
condition requiring convalescence.  This 
should include consideration of all 
evidence of record, including the 
evidence added to the record as a result 
of this remand.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for a scheduled VA examination(s) may adversely affect 
the outcome of his appeal.  38 C.F.R. § 3.655 (2002).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



